



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
    Stromberg, 2015 ONCA 121

DATE: 20150223

DOCKET: C58011

Watt, Pepall and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

William Stromberg

Appellant

Janani Shanmuganathan, for the appellant

Susan G. Ficek, for the respondent

Heard and released orally: January 29, 2015

On appeal from the conviction entered on July 2, 2013 by
    Justice Peter H. Howden of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellant was found guilty of counts of sexual assault and sexual
    touching in relation to a single complainant. The finding of guilt on sexual
    assault was stayed pursuant to
R. v. Kienapple
, [1975] 1 S.C.R. 729.

[2]

The appellant raises three grounds of appeal. Each focuses on the
    reasons of the trial judge. The appellant says that the reasons of the trial
    judge are insufficient to permit meaningful appellate review; that they reflect
    a misapprehension of the evidence; and that they demonstrate an uneven standard
    of scrutiny as between the evidence of the complainant and that of the
    appellant.

[3]

We would not give effect to any of these grounds of appeal.

[4]

This case turned largely on the trial judges assessment of the credibility
    of the complainants evidence and the reliability of her testimony. Reading the
    trial judges reasons as a whole, in light of the positions advanced and the
    evidence adduced at trial, we are satisfied that those reasons permit
    meaningful appellate review and do not reveal any uneven scrutiny of the
    evidence of the complainant, on the one hand, and of the appellant, on the
    other.

[5]

Nor are we persuaded that the reasons reflect a misapprehension of the
    evidence, in particular, of the statement of the appellant. The reasons demonstrate
    the trial judges appreciation of the appellants denial of the specific
    allegations made by the complainant and repeated by the interviewing police
    officer. The trial judge was entitled, indeed required, to assess the overall tenor
    of the statement. He was entitled to conclude, as he did, that, viewed as a
    whole, the statement was inculpatory of the appellant and thus confirmatory of
    the evidence of the complainant.

[6]

The appeal is dismissed.

David Watt J.A.

S.E. Pepall J.A.

Grant Huscroft J.A.


